Citation Nr: 1427862	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-26 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether the claim may be allowed. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder. 

3. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss.

4. Entitlement to service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	John Berry, Attorney

ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from ratings dated March 2011 and August 2011 issued by the Regional Office (RO) in Lincoln, Nebraska. 

While the Veteran's appeal was pending, one of his claims was granted in the field.  Specifically, in a September 2011 decision, the RO granted entitlement to an earlier effective date for bilateral hearing loss.  Thereafter, as reflected on the title page of this decision, the Veteran appealed the prior initial disability rating, claiming entitlement to an increased evaluation.  

The Veteran initially claimed entitlement to service connection for PTSD, "mental health," and a nervous condition, claimed as anxiety.  As the symptomatology for these disorders overlaps, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

Other than the application to reopen the claim of service connection for a psychiatric disorder, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Evidence added to the record since the unappealed September 1970 rating decision denying entitlement to service connection for a nervous condition is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

After reviewing all of the evidence of record available at the time of a September 1970 rating decision which denied entitlement to service connection for a nervous disorder, in light of the evidence received since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, an August 2011 VA medical record shows a diagnosis of PTSD and a July 2011 VA medical record indicates a diagnosis of anxiety disorder.  Additionally, in August 2010, the Veteran submitted a detailed statement describing his alleged in-service stressor.  For purposes of reopening the claim, newly submitted evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  


REMAND

During a March 2010 VA mental health outpatient treatment record, the Veteran reported that he had applied for disability.  It is not clear whether this was through Social Security but an attempt to obtain records is indicated.

Regarding the acquired psychiatric disability claim, the Veteran's representative pointed out in a July 2012 statement that a September 1967 service treatment record shows that the Veteran was prescribed Librium, a medication used to treat anxiety disorders.  Although the prescription appears in the context of back and head pain, its purpose is not apparent, and recent VA medical records do show that the Veteran is currently diagnosed with an anxiety disorder.  Because the threshold for providing an examination is low, and medical expertise would assist the Board in determining the significance of the medication, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As to establishing eligibility for medical treatment under 38 U.S.C.A. § 1702, it appears that VA has not yet provided the Veteran with notice of the information and evidence necessary for him to prevail on his claim.  Thus, the Veteran should be provided with adequate notice consistent with the VCAA.  Additionally, in providing an opinion on the etiology of any acquired psychiatric disorder, the VA psychiatric examiner should also address whether the Veteran developed an active psychosis within two years of discharge.

Regarding the claim for an increased rating for bilateral hearing loss, the most recent VA examination took place in October 2010 and, as such, is not contemporaneous.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  A current audiological examination is therefore warranted.  

Consideration of the erectile dysfunction issue will be deferred pending the development requested herein.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified of the information and evidence needed to prevail on his claim for entitlement to service connection for a psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702.

2. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for an acquired psychiatric disorder, erectile dysfunction, or hearing loss at any time since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  In additional appellant should be asked to clarify his noted claim for disability, to include whether he has applied or been awarded Social Security Benefits.  An attempt to obtain any pertinent records should be undertaken as identified by the Veteran.

This may require that the Social Security Administration be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, including PTSD.  The claims file, Virtual VA file and Veteran Benefits Management System (VBMS) (if needed) should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  In offering any opinion, the examiner must consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature. The examiner should address following questions:

a) After a review of the evidence of record, and any indicated examinations and tests of the Veteran, the examiner should diagnose any current psychiatric disorders.

b) For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is causally related to service.

c) After a review of the evidence of record, the examiner should opine as to whether any psychosis onset to a compensable degree within one year after separation from service.  The examiner should also address whether the Veteran developed an active psychosis within two years of discharge.

4. Schedule the Veteran for an examination to determine the current severity of his service-connected hearing loss. 
The examiner is to be provided access to the claims folder, Virtual VA file and VBMS as appropriate.  The examiner must specify in the report that those files have been reviewed.  In accordance with the latest worksheet for rating hearing loss, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his hearing loss.  All indicated examinations should be conducted and a complete rationale for any opinion expressed must be provided.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


